Case 1:19-cv-00487-JMS-KJM Document 9-2 Filed 09/12/19 Page 1 of 3                PageID #: 100




                              UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII

   HB Productions, Inc.,                             )   Case No.: 1:19-cv-00487-JMS-KJM
                                                     )   (Copyright)
                           Plaintiff,                )
       vs.                                           )   DECLARATION OF COUNSEL
                                                     )
   Muhammad Faizan, et al.                           )
                                                     )
                           Defendants.               )
                                                     )
                                                     )

                                 DECLARATION OF COUNSEL

           KERRY S. CULPEPPER hereby declares under penalty of laws of the United

  States that the following is true and correct.

           1.         I am an attorney and represent the Plaintiff, I have personal knowledge

  of the matters stated herein, and this declaration is given in support of Plaintiff’s First

  Ex Parte Motion for an Order Permitting Foreign Mailing by Fed Ex pursuant to the

  provisions of FRCP 4(f)(2)(C)(ii) to Defendant Muhammad Faizan (“Faizan”).

           2.         I certify that this method of service is authorized by the domestic law

  of Pakistan, and that I obtained this information by checking the website “Pakistan

  - Central Authority & practical information” of The World Organisation for Cross-

  border Co-operation in Civil and Commercial Matters on September 11, 2019 at

  https://www.hcch.net/en/states/authorities/details3/?aid=288 and researching the



  20-018B 19-cv-487
Case 1:19-cv-00487-JMS-KJM Document 9-2 Filed 09/12/19 Page 2 of 3              PageID #: 101




  Civil Procedure of Pakistan.

           3.      I consulted with Mr. Muhammad Ijaz Rahim, an attorney licensed to

  practice law in Pakistan, regarding the question of whether service of process by

  mail is prohibited by the laws of Pakistan in a different case. Mr. Rahim is the

  managing partner in the law firm AL-RAHIM TRADEMARK & PATENT

  ATTORNEYS.

           4.      Mr. Rahim informed me, via email on April 23, 2019, that Pakistan

  “…has no objection to such service by postal channels directly to the persons

  concerned (Article 10(a))”.

           5.      I   have   exchanged      emails     with    Defendant     Faizan        at

  mkvcage@gmail.com on Friday September 6, 2019 and Monday September 9, 2019

  regarding the allegations of Copyright Infringement by Plaintiff. On September 9,

  2019, I asked him multiple times if he would be willing to sign a waiver of service.

  He never directly replied to my question.

           I declare under the penalty of perjury that the foregoing is true and correct.




           DATED: Kailua-Kona, Hawaii, September 12, 2019.

                                     CULPEPPER IP, LLLC

                                     /s/ Kerry S. Culpepper
                                     Kerry S. Culpepper

                                               2
  20-018B 19-487
Case 1:19-cv-00487-JMS-KJM Document 9-2 Filed 09/12/19 Page 3 of 3   PageID #: 102




                               Attorney for Plaintiff




                                        3
  20-018B 19-487
